     Case 2:19-cv-00011-MHT-CSC Document 1 Filed 01/04/19 Page 1 of 5



QM I

                     IN THE UNITED:STATPIqTRICT COURT FOR
                         THE MIDDLE:DISTRICT OF ALABAMA

                                2BI9      -1-1 A la 25
   14411`)°1`14*-45-      °2749.3/4       l!'')';   v:E- TT, C!J4,
Full name and prison name of                 , T
Plaintiff(s)                                               ALIA
                                             )
v.                                           )             CIVIL ACTION NO.a       113-cv. 1-- mg1T-
                                             )             (To be supplied by Clerk ofU.S. District
iti4R6.07." te.de'
             7-                              )              Court)
ainoebeA)Zr           g6a                    )
6t1.9-osbe/i       cCZAL=A)                  )
                co4/64 Y                     )
 Sa-7:C-le-fry o AJS                         ).
    .Z>. O.C -Erc,"ft.            cAPetroott,)
Name ofperson(s)who violated your          . )
constitutional rights.(List the names        )
of all the person.)                          )


I.     • PREVIOUS LAWSUITS
         A.   Have you begun other lawsuits in state orled.eral            urt dealing with the same or
              sirnilar facts involved in this action? YES[Nc          eFT'.'
        B.     Have you begun other lawsuits in state or federal court, relating to your
               imprisonment?    YES El        NO E-***"

        C.     If your answer to A or B is yes, describe each lawsuit in the space below. (If there
               is more than one lawsuit, describe the additional lawsuits on another piece ofpaper,
               using the same outline.)

               1.     Parties to this previous lawsuit:

                      Plaintiff(s)                     •   4/




                      Defendant(s)



               2.     Court(iffederal court, name the district; if state court, name the county)
      Case 2:19-cv-00011-MHT-CSC Document 1 Filed 01/04/19 Page 2 of 5




               3.       Docket number

              4.        Name ofjudge to whom case was assigned


               5.       Disposition(for example:was the case disnlissed? Was it appealed? Is it still
                        pending ?)

               6.       Approximate date offiling lawsuit

               7.       Approximate date of disposition

IE.      PLACE OF PRESENT CONFINEMENT

                    c)-,-)_e7123-50.4.)(;
                                        )2/2.6-c                   1;c1_272z--7-y
         PLACE OR INSTITUTION WHERE INCIDENT OCCURRED

        Sadoce C. (/- e6-5//e..2-c7i--:)
         NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE WOLATED YOUR
         CONSTITUTIONAL RIGHTS.

               NA1VIE                                         ADDRESS

i.                  .•gS Arc//r-e
         e'tA2)6-ALM-                           p                  iidacz 61:
2.       41eigbe-Aiir;/6.,84‘6,2.5                                               c.
3.                     /11,e. gea42://,
                                    s   ‘v&o01 g
4.       c/9,7.:- /YX./116.GO/6-7W 7-    613 vitoc7 C,/7
5.      ,_5- 7.--.. Me, CZe/.10,0S
                                 / P. 6 0 7ti,210G, C. Ar-
                                                        :
6.      47.,0,c -67c-, nz 44./e-kkx 1.76,4477,1 cebeesegio-ce-
rv.      THE DATE       ON WHICH SAID WOLATION OCCURRED
          9
          / 25 le A-log.006-i////26/N
V.       STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION                                    .1.4MIN
         THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

         GROUND ONE:            do ,e_e ,
                                        ,ies&S-       1.17.9-a :A•4,0.ocs. Ape-6.4)7:11/44/71:1
        (:0,07- ---cmiS 7i1C-A":0707- 7
                                      ,    f`Ai n AICA)701e/4-4Z7i/ Co-DEO
                                       97— ,

      22:V/1147i /51.tib hie-ge-                    76-27-4 4x frife-A.Zkle--na7 Co.
                                              6) C,e1                                                   'CZ
                                                                                          .
  .271.APT,117eS /c, iiCk, WirCC-rts)               EZ-57;27.rTe".        AuSz"‹.16%        -,5", lkil:
                          --&q6-- 7ce.7"fe---wS Alo ZoA)G6e 77-
      - IC C"--27760-7:,9 7
      X                   --                                 /-.9,
                                                                 0 /b/g).'S
      Aiy (5.7.-/I,9,4i  6
                         --
                          0t)   ece-A) v27-04,76-- //16-,c6-5-s7--va-
                                fr10-ell7.
                                         ;015


      Peivrs/4,6-.0r/i "c,e(th--z ei,veis-0,9z Pehti_iicii-/Afe,urf.,/
  Case 2:19-cv-00011-MHT-CSC Document 1 Filed 01/04/19 Page 3 of 5




STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best you can the
time, place and manner and person involved.)

    Cci/1-5- PLIce                         4-1c/6-
                             euZZocie.ez--57-       -Acis-7_%)C-- /AO
                                                   /1
Z6F-7-Ara 71-fe-geiz,
             --     ,wg,i2A),1-476c42:7;/                 ,e6-6-„ii...>.c OF
          14,
            f4/71                         /Ai-e 45;7/7-471.r/9"-; Ne-A17,7Z
 ewtX-
Xl     / Co6 -2--   --/VA1/10.0 2:26-Y.9g:e cad/            ,TA/3 ZAictA)
/R-6c/2-17-i-g-1: frOg AicA)747Z/    7/6-4G7",Co e-2                  70-
              asiz-Y          ges7e-rc7b,ocis-- 0,4?                  Ato
4, 16_6,e X/9.41 /.›egy5-,
   ,                      47-                     6.)4s 46,-7:z,t)
       pArsTo-Be5xcri-40/.1 9/00, u,vTG ///26/ie rAT
,,stati,aszteT.s: 7-4<eý,r_r_AJAzt/7A4,14creeiee- "se> 6ii-72/
                                               ŸZedi‘ce          _r"),9a(irtes
or sy76,47.2.-_-'0-tis A.-4./N-Rias4366,4.1- /9
                                              ,8e..6-1t-kc Zdffrk_reAdA-s_TA)
7/17-eZer.,         4/14.)ouG Alorh(vves- we-474b-e.00(r#           gebriv_r,o
_z<•0,1.)ZKZC/6- 6/      1
                         4/0     Ave                        fRoce-buge'44>
                         4itiCA)7;"Z             Colie      ±A)t-f#,76-2 ilevb

  iettettnntEEr_77,175-- re;te Vo   iBe_rA/4-,e63-4;_rcreb
 /-kus_r--"/Q• o.e S.L/A4r7--do 2o,v6-6-e X7-'074)/4/D4 YS bu6-
7
-j;frt1115007;;-‘ /1
                   /6447;1 Con)))-r&-0,0.
SUPPORTING FACTS:
  Case 2:19-cv-00011-MHT-CSC Document 1 Filed 01/04/19 Page 4 of 5




VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

      _27 ¿zee-          :./e rzio- Cower 7.5 a-R4Airme.7i/e-Stm4 OF
      12.5Al..r&Zcm)eAcjibni Afg 10=0627e-c3A) or Nil
      e="6,
          .//75-       excessz:ye Puwy.--114,8.1)7 .4A/CRue-L
                11A10S42 Puitirsibie-Ait 0A,my&re- .



                                            6            44v44 11,r1A1.7007e4//
                                                  Signature ofplaintiff(s)


      I declare under penalty of petury that the foregoing is true and correct.

      Executed on /lir
                    (Date)


                                                  Bleebte4 it/Z.4J #2278'1//
                                                  Signature of plaintiff(s)




                                tot
          MY COMMISSION EXPIRES DECEMBER 8.2020
                 Case 2:19-cv-00011-MHT-CSC Document 1 Filed 01/04/19 Page 5 of 5
                                                                                           naw
1_54A 4}7)c
          )        /-/A0i1s-
/4-rs*007gV/                                                         h,!.4t4        1 L.
(,.),    0,i-)41-ZS SO   Al Coif,           C•

 /6c) 6,),51te-RxG
                     i92 35o33
             °This corresponaence is torwardeu
     from an Alabama State Prison. The
                                          content.              Ok"fra-c6 or                     Cieee
       aye not been evaluated; and the
                                       Alabama
     Jepa.tment of Corrections is not respons
     for the substance or content ofthe        ible              Al.tb         03,04scr OF AZAP8Aism
                                        enclosieri              ox/6-                              call-6-
     •:ommunication.°
                                                                HoAfTho,iney,                    3&/0V--Vod
       AL                                        36104-401901
LEGAL-04PA
